No more comprehensive language could be used than what is used in our statute to the effect that "all claims of every kind and nature" shall be presented to the bank's liquidator within one year. The statute is a statute of non-claim and in my judgment covers just what the statute says, "every kind and nature of" claim that, if allowed, would have to come out of assets which *Page 28 
the liquidator has come into possession of in his official capacity. By no other construction can the real purpose of the statute be subserved, as I see it.